IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID WATSON, §
§ No. 665, 2013
Defendant Below- §
Appellant, § Court Below: Superior Court
§ of the State of Delaware in and
v. § for Sussex County
§
STATE OF DELAWARE, § No. 1301001320A
§
Plaintiff Below— §
Appellee. §

Submitted: February 11, 2015
Decided: March 19, 2015

Before STRINE, Chief Justice, HOLLAND, and VAUGHN, Justices.

0 R D E R
On this 19'11 day of March 2015, it appears to the Court that:

(1) Defendant-below/Appellant David Watson appeals from Superior Court
jury verdicts ﬁnding him guilty of three counts of F irst Degree Reckless Endangering,
three counts of Possession of a Firearm During the Commission of a Felony, one
count of Second Degree Conspiracy, and one count of Criminal Mischief. Watson
raises two claims on appeal. First, he contends that the Superior Court abused its
discretion by admitting evidence of uncharged “other crimes, wrongs or acts.” He

contends that such evidence was inadmissible under Delaware Rules of Evidence

404(b)' and 403.2 Second, Watson contends that the trial court erred by admitting
evidence of his tattoos and a poster board that he had painted, both of which depicted
the number “187.” As discussed below, the tattoos and poster board were offered by
the State to prove that he intentionally ﬁred a weapon at a police ofﬁcer’s home. We
ﬁnd no merit to Watson’s claims. Accordingly, we afﬁrm.

(2) At approximately 3:30 am. on December 27, 2012, Ofﬁcer Clifford
Dempsey of the Dewey Beach Police department was awakened in his home in
Laurel, Delaware by two loud crashes. Ofﬁcer Dempsey immediately checked on his
nine and four-year old sons, who were sleeping in bunk beds in a separate room.
Ofﬁcer Dempsey then checked his daughter’s bedroom, where he discovered a bullet
hole in the bedroom window and damaged drywall. In a room adjacent to his
daughter’s bedroom, Ofﬁcer Dempsey found additional damage and what he thought

to be a .30 caliber bullet on the floor.3 A Delaware State Police Evidence Detection

' D.R.E. 404(b) states:
(b) Other Crimes, Wrongs or Acts. Evidence of other crimes, wrongs or
acts is not admissible to prove the character of a person in order to show
action in conformity therewith. It may, however, be admissible for other
purposes, such as proof of motive, opportunity, intent, preparation, plan,
knowledge, identity or absence of mistake or accident.

3 D.R.E. 403 states:
Although relevant, evidence may be excluded if its probative value is
substantially outweighed by the danger of unfair prejudice, confusion of
the issues or misleading thejury, or by considerations of undue delay,
waste of time or needless presentation of cumulative evidence.

3 None of Ofﬁcer Dempsey’s children were injured in the shooting.

2

Unit ofﬁcer later examined the scene and discovered that someone had ﬁred three
rounds at Ofﬁcer Dempsey’s home. It was also determined that the bullet Ofﬁcer
Dempsey found was a 7.62x54r, steel-jacketed, Russian-manufactured round.

(3) On the same morning, about half an hour before the shooting at Ofﬁcer
Dempsey’s home, someone ﬁred shots at Deputy Sheriff Jennifer Hall’s home in
Maryland. Hall is a member of the Worchester County, Maryland Sheriff’s Ofﬁce
and a resident of Wicomico County, Maryland. Police recovered a 7.62x54r, steel-
jacketed, Russian-manufactured bullet from Deputy Sheriff Hall’s kitchen.

(4) On December 10, 2012, a little more than two weeks prior to the shootings
at Ofﬁcer Dempsey’s and Deputy Sheriff I-lall’s homes, someone had ﬁred three shots
at Deputy Chuck Bratten’s home in Parsonsburg, Maryland, about four miles from the
Delaware State line. Deputy Bratten works for the Wicomico County Sheriff’s
Ofﬁce. At the scene of the shooting at Bratten’s house, ofﬁcers recovered several
shotgun pellets. All three of the ofﬁcers whose homes were ﬁred upon had been
issued marked police vehicles, which were parked outside of the ofﬁcers’ homes at
the times of the shootings.

(5) On January 2, 2013, a Wicomico County Sheriff’s deputy noticed a
speeding vehicle near the Delaware line and followed the vehicle as it crossed into

Delaware. Delaware police were notiﬁed and eventually pulled the vehicle over for

speeding. Orrin Joudrey was the vehicle’s driver. Police immediately noticed that
Joudrey was intoxicated, and arrested him for driving under the inﬂuence. An
inventory search of J oudrey’s vehicle revealed camoﬂauge paint, two shotgun shells,
and a Russian-manufactured, steel-jacketed 7.62x54r round.

(6) Joudrey informed police that he was on his way to Watson’s house. After
being confronted with the 7.62x54r round found in his vehicle and a video on his
phone of Watson shooting a shotgun, J oudrey confessed that it was he and Watson
who had fired shots at the homes of all three law enforcement ofﬁcers. Police then
executed search warrants on the homes of both Watson and J oudrey. From Watson’s
home, ofﬁcers recovered a pistol grip shotgun, shotgun shells, a number of 7.62x54r
rounds, and a Russian Mosin-Nagant 7.62 bolt action riﬂe with a 7.62x54r round still
in the chamber. Ofﬁcers also recovered a poster board with the number “187” spray-
painted on it. At Joudrey’s house, ofﬁcers discovered a makeshift shooting range in
the back yard that was littered with spent 7.62x54r shell casings and shotgun shells.

(7) The State’s firearm expert determined that the 7.62x54r bullets recovered
from Ofﬁcer Dempsey’s and Deputy Sheriff Hall ’5 homes were ﬁred from the Mosin-
Nagant riﬂe found at Watson’s house. The steel-jacketed 7.62x54r round recovered
from J oudrey’s vehicle was also consistent with the bullet found at Ofﬁcer

Dempsey’s house. Watson and J oudrey were charged in Maryland and Delaware for

the three shootings. Prior to trial, Joudrey entered into a plea regarding the charges
stemming from the Delaware shooting and agreed to testify at Watson’s Delaware
trial.

(8) At Watson’s Delaware trial, the Superior Court allowed the State to present
evidence of the two Maryland shootings on the grounds that the incidents were
committed by the same person, in the same manner, and were thus admissible under
D.R.E. 404(b) to show that Watson’s conduct was intentional or reckless and not an
accident or mistake. In admitting the evidence, the trial court stated: “I think that the
need for this is great in the sense that the State is attempting to establish this was no
accident; this was no mistake; this was a reckless course of conduct or an intentional
course of conduct that, fortunately, did not lead to a tragedy . . . 3" The Superior
Court also provided a limiting instruction which directed thejury to use the evidence
of the Maryland shootings only to help determine Watson’s state of mind in the
instant case and not to infer that the defendant was “a bad person.”5

(9) Additionally, the Superior Court permitted the State to introduce
photographs of two tattoos on Watson’s arms and the spray-painted poster board

recovered from Watson’s basement depicting the number “187.” J oudrey testified at

" Appellant’s Op. Br. App at A35.
5 Appellee’s Ans. Br. App. at 387-88.

‘91-?

trial that Watson believed the number “187” meant “ofﬁcer down” or “murder on a
cop?" Watson offered no witnesses of his own on rebuttal.

(10) After a four and a half day trial, the jury returned the aforementioned
guilty verdicts. Watson was thereafter sentenced to, inter alia, a cumulative term of
conﬁnement of 101 years at Level 5 supervision. This appeal followed.

(1 1) “We review for abuse of discretion a trialjudge’s admission of evidence
that is relevant for some purpose other than to prove the defendant’s propensity to

“7 We also review for abuse of discretion

commit crimes pursuant to D.R.E. 404(b).
a trial court’s other evidentiary rulings.8
(12) Under DRE 404(b), the State may not admit evidence “of other crimes,
wrongs or acts . . . to prove the character of a person in order to show action in
conformity therewith. [Such evidence] may, however, be admissible for other
purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge,
identity or absence of mistake or accident.”9 It is well-established Delaware law that

in order to admit evidence of other crimes under D.R.E. 404(b), the following

elements must be satisﬁed:

6 Appellant’s Op. Br. App. at AlOl -02.

7 Campbell v. State, 974 A.2d 156, 160 (Del. 2009).
" Richardson v. State, 43 A.3d 906, 9] 1 (Del. 2012).
" D.R.E. 404(b).

(1) The evidence of other crimes must be material to an issue or
ultimate fact in dispute in the case. If the State elects to present
such evidence in its case-in-chief it must demonstrate the
existence, or reasonable anticipation, of such a material issue.
(2) The evidence of other crimes must be introduced for a purpose
sanctioned by Rule 404(b) or any other purpose not inconsistent
with the basic prohibition against evidence of bad character or
criminal disposition.

(3) The other crimes must be proved by evidence which is plain,
clear and conclusive.

(4) The other crimes must not be too remote in time from the
charged offense.

(5) The Court must balance the probative value of such evidence
against its unfairly prejudicial effect, as required by D.R.E. 403.
(6) Because such evidence is admitted for a limited purpose, the

jury should be instructed concerning the purpose for its admission
as required by D.R.E. 105.'0

(13) Watson contends that the evidence of the Maryland shootings was not
independently and logically relevant to any material issue in the Delaware case and
was unfairly prejudicial under D.R.E. 403. He further contends that because he did
not argue at trial that he lacked the intent to shoot, or that he was reckless in shooting
at Ofﬁcer Dempsey’s home, evidence of the Maryland shootings was unnecessary to
prove his intent.

(l4) Watson’s ﬁrst argument is without merit. Watson was charged with
Attempted First Degree Murder, First Degree Reckless Endangering, and First Degree

Conspiracy. At trial, the burden rested with the State to prove the requisite elements

'" Ge 3 v. Slate, 538 A.2d 726, 734 (Del. 1988) (internal citations and quotation marks omitted).

7

of each crime charged beyond a reasonable doubt. In order to prove Attempted First
Degree Murder, the State had to show that Watson intended to kill another human
being by shooting at Ofﬁcer Dempsey’s home. In order to prove Reckless
Endangering the State had to show that Watson’s conduct was, at a minimum,
reckless. Finally, to prove that Watson was guilty of ConSpiracy, the State had to
show that Watson agreed to attempt to kill another human being by shooting at
Ofﬁcer Dempsey’s home.

(15) Evidence of the Maryland shootings was directly relevant to prove
Watson’s state of mind for each of the aforementioned crimes. The fact that Watson
chose not to actively challenge the state of mind element at trial is irrelevant. The
burden of proving each element of the crime beyond a reasonable doubt remained on
the State, and evidence of the Maryland shootings was properly admitted for the
limited purpose of showing that Watson was intentionally targeting and attempting
to kill law enforcement ofﬁcers. Thus, the evidence was probative to the State’s
claim that Watson intended to kill someone when he ﬁred into Ofﬁcer Dempsey’s
house. It tended to show that the shooting into Ofﬁcer Dempsey’s home was not
simply a ride-by, random shooting. Accordingly, we ﬁnd that evidence of the
Maryland shootings was independently relevant for the purpose of proving Watson’s

state of mind, a material issue in this case.

(16) We also ﬁnd that the probative value of the evidence of the Maryland
shootings was not substantially outweighed by its prejudicial effect. The trial court
in this case careﬁilly crafted and timely gave a speciﬁc limiting instruction to thejury,
which directed the jury to use evidence of the Maryland shootings only to help
determine Watson’s identity and state of mind. Speciﬁcally, the trial court stated:

During the course of this trial, you have heard evidence that the
defendant was allegedly involved in acts similar to his present
charges; that evidence that the State alleged events occurring in
Maryland. You may not use that evidence for the purpose that the
defendant has a certain character trait with respect to the crimes
charged in the indictment. You may not use that evidence as
proof the defendant is a bad person and, therefore, probably
committed the indicted offenses. You may use that evidence only
to help you in deciding whether the defendant was the person or
one of the persons who committed the indicted offenses charged
in the indictment now on trial and, if so, the defendant’s state of
mind.ll

(17) The trial court’s jury instruction sufﬁciently limited the jury’s
consideration of the evidence to the speciﬁc purpose for which it was admitted. The
instruction was based on the trial court’s broad discretion under D.R.E. 403, and
effectively mitigated any alleged prejudice that Watson may have suffered from the

evidence being admitted. Thus, we ﬁnd that the trial court did not abuse its discretion

by admitting evidence of the Maryland shootings.

” Appellee’s Ans. Br. App. at B87-88.

(18) Watson’s second claim is that the trial court erred by admitting into
evidence the depictions of the number “187.” Watson further contends that the trial
court erred by permitting Joudrey to testify that Watson had told him that “187”
meant murder of a cop. Watson contends that this evidence was unduly prejudicial
as it allowed the jury tojudge him on the basis of character.

(19) We ﬁnd Watson’s second argument wholly unpersuasive. Evidence of
Watson’s “l 87” tattoos and the poster board depicting the number “187” was directly
relevant to prove Watson’s state of mind. Joudrey testified at trial that Watson told
him the number “187” came from the California Penal Code, and meant murder of a
cop. Watson also told Joudrey that “187,” “ofﬁcer down” was a motto that he “lived
by . . . [and] that it was him.”'2 This evidence was highly probative in proving
Watson’s intent and motive in shooting at Ofﬁcer Dempsey’s home, and was not
outweighed by any alleged prejudice. Thus, Watson’s second argument must fail.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

     

Justice

‘3 Appellant‘s Op. Br. App. at A10].

10